DETAILED ACTION
A new examiner has been assigned to 16/108,353.  Per MPEP 704.01, full faith and credit will be given to the searches and actions of the previous examiner where appropriate.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches image correction in specific areas (see at least Chaum et al. USPN 2015/0277123).  The prior art of record further teaches a waveguide with a diffractive optical element (see at least Belenkii et al. USPN 2018/0084232).

Specifically, the prior art of record fails to teach or suggest “a method to correct a display of a head-mounted display (HMD) device that is adapted to render virtual images, comprising:
monitoring an eye of a user while operating the HMD device, in which the HMD device comprises a near-eye waveguide-based display comprising a waveguide, at least one diffractive optical element for in-coupling light for the virtual images into the waveguide, and at least one diffractive optical element for out-coupling the virtual image light from the waveguide to the user’s pupil, in which the diffractive optical elements and the waveguide inherently provide for color non-uniformities in virtual images rendered on the near-eve waveguide-based display;
measuring a size of the eye or an orbit of the eye;
using the measured size, determining a size of a correction region to color correct on the near-eye waveguide-based display;
determining a size of an internal region in the correction region, in which the internal region is color-corrected to a greater level relative to a remainder of the correction region; and 
applying respective levels of color correction to the internal region and the correction region to correct for color non-uniformities in the internal region and the correction region of the near-eye waveguide-based display” (see at least claim 1 – emphasis added);
“one or more hardware-based non-transitory computer-readable memory devices storing instructions which, when executed by one or more processors disposed in a computing device, cause the computing device to:
receive coordinates for a user’s pupil while the computing device is in use, in which the computing device includes a near-eye waveguide-based display configured for rendering virtual images, the near-eye waveguide-based display comprising a waveguide, at least one diffractive optical element for in-coupling light for the virtual images into the waveguide, and at least one diffractive optical element for out-coupling the virtual image light from the waveguide to the user’s pupil, the diffractive optical elements and the waveguide inherently providing for color non-uniformities in the rendered virtual images;
identify a gaze position on the near-eye waveguide-based display based on the received coordinates for the pupil;
assess a foveal gaze region based on at least one of the gaze position or a current size of the user’s pupil while operating the computing device, the foveal gaze region being within an inner boundary of the user’s peripheral view; and
programmatically apply a color correction mask only to the foveal gaze region in which the applied mask corrects for the color non-uniformities in the virtual images rendered in the foveal gaze region of the near-eye waveguide-based display (see at least claim 6 – emphasis added); and

a waveguide-based display comprising a waveguide, at least one diffractive optical element for in-coupling light for the virtual images into the waveguide, and at least one diffractive optical element for out-coupling the virtual image light from the waveguide to the user’s pupil, the diffractive optical elements and the waveguide inherently providing for color non-uniformities in virtual images rendered on the waveguide-based display;
one or more processors; and
one or more hardware-based non-transitory memory devices storing computer-readable instructions which, when executed by the one or more processors, cause the HMD device to:
monitor a position and size of a user’s eye;
set a size of a correction region on the waveguide-based display using information derived from the eye monitoring;
while rendering images on the waveguide-based display, color correct a portion of the waveguide-based display in which the portion is the set size of the correction region, and wherein the color-corrected portion is tailored to at least one of a full eye, an orbit of the eye, or a pupil of the eye; and
dynamically or responsively to user input, switch among color correction modes which include color correcting the set size based on the user’s pupil, the user’s full eye or orbit, or the pupil and the full eye or orbit simultaneously” (see at least claim 13 – emphasis added).

Claims 1-5, 7-12 and 14-20 are dependent on claims 1, 6 and 13, respectively and allowed for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chaum et al. (USPN 2015/0277123) teaches a NTE display and image correction in specific areas; and
Belenkii et al. (USPN 2018/0084232) teaches the usage of waveguides and diffractive optics in a HMD.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623